DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  both claims contain the word liner instead of linear with respect to the waveform.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilik in view of Bordes et al. (Bordes, US Pat. 9,599,702).
	Referring to Claim 1, Bilik teaches transmitting two or more chirps (Fig. 1 #120; [0015]), in turn, from two or more transmit elements (Fig. 1 #106; [0015] array means more than 1), wherein each chirp is a continuous wave liner frequency modulated waveform; receiving reflections (Fig. 1 #122; [0015]) generated by each of the two or more chirps from each of the two or more transmit elements at two or more receive elements (Fig. 1 #108; [0015] array means more than 1); and processing (Fig. 1 #110; [0015]) the reflections based on a Doppler sampling 
	However, Bordes teaches processing the reflections based on performing a Doppler fast Fourier transform (FFT) corresponding with each of the two or more chirps, each Doppler FFT using a Doppler sampling frequency; See Fig. 4 Col. 15 ln 1-20.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bilik with the processing as taught by Bordes as it allows for a more accuate Doppler to be determined. 
	Referring to Claim 11, Bilik teaches two or more transmit elements (Fig. 1 #106; [0015] array means more than 1) configured to transmit two or more chirps (Fig. 1 #120; [0015]), in turn, wherein each chirp is a continuous wave liner frequency modulated waveform; two or more receive elements (Fig. 1 #108; [0015] array means more than 1) configured to receive reflections (Fig. 1 #122; [0015]) generated by each of the two or more chirps from each of the two or more transmit elements; and 16a processor (Fig. 1 #110; [0015]) configured to process the reflections based on a Doppler sampling frequency corresponding with a period of each of the two or more chirps to determine velocity of each detected target (Fig. 1 #104; [0015]) relative to the vehicle but does not explicitly disclose nor suggest it be an obvious modification wherein performing a Doppler fast Fourier transform (FFT) corresponding with each of the two or more chirps, each Doppler FFT using a Doppler sampling frequency.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bilik with the processing as taught by Bordes as it allows for a more accuate Doppler to be determined. 

Claims 2-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilik as modified by Bordes in view of Jaeger.
	Referring to Claims 2 and 12, Bilik as modified by Bordes teaches processing the reflections includes performing a range FFT, but does not explicitly disclose nor limit it is to obtain a range-chirp map as a matrix of FFT results for each range bin and each chirp for every combination of the two or more transmit elements and the two or more receive elements.
	However, Jaeger teaches wherein the processing the reflections includes performing a range fast Fourier transform (FFT) to obtain a range-chirp map as a matrix of FFT results for each range bin and each chirp for every combination of the two or more transmit elements and the two or more receive elements; [0028].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bilik as modified by Bordes with the processing as taught by Jaeger so process the reflections with a higher level of accuracy. 
	Referring to Claims 3 and 13, Bilik as modified by Bordes and Jaeger teach wherein the processing the reflections further includes performing a Doppler FFT on the range-chirp maps to obtain a range-Doppler map as a matrix of FFT results for each range bin and each Doppler bin 
	Referring to Claims 4 and 14, Jaeger teaches wherein the processing the reflections further includes performing target detection using the range-Doppler maps; [0028].
	Referring to Claims 5 and 15, Bilik as modified by Bordes and Jaeger teach wherein the processing the reflections further includes comparing a result of the performing the target detection with a result of performing a second Doppler FFT on the range-chirp maps, wherein the performing the second Doppler FFT involves obtaining FFT results for each range 15bin and each Doppler bin associated with all of the two or more transmit elements for each of the two or more receive elements; see above citations as well as [0004-0005] and [0024] of Bilik, the combination of comparing as taught by Bilik and the processing as taught by Jaeger would have been obvious to determine if there is any ambiguity and to further resolve this ambiguity if necessary.
	Referring to Claims 6 and 16, Bilik as modified by Bordes and Jaeger teach wherein the comparing is used to resolve ambiguity in the velocity of each detected target relative to the vehicle; see citations from Claims 5 and 15.
	Referring to Claims 7 and 17, Bilik as modified by Bordes and Jaeger teach wherein the processing the reflections further includes comparing a result of the performing the target detection with results of performing two second Doppler FFT processes on the range-chirp-maps, wherein the performing each of the second Doppler FFT processes involves obtaining FFT results for each range bin and each Doppler bin associated with all of the two or more transmit elements for each of the two or more receive elements; see Claim 1 of Bordes.


Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646